Case 1:17-cv-01407-CFC-SRF Document 678 Filed 05/05/20 Page 1 of 1 PageID #: 45593



                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

 GENENTECH, INC. and CITY OF HOPE                   )
                                                    )
                Plaintiffs,                         )        C. A. No.: 17-1407-CFC-SRF
                                                    )        (CONSOLIDATED)
                          v.                        )
                                                    )
 AMGEN INC.,                                        )
                                                    )
                Defendant.                          )

                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 83.5 and the attached certifications, counsel moves for the

  admission pro hac vice of Orion Armon of Cooley LLP to represent Amgen Inc. in this matter.

         Pursuant to Standing Order for District Court Fund, the annual fee of $25.00 per attorney

  will be submitted to the Clerk’s Office upon the filing of this motion.

                                               YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                               /s/ Melanie K. Sharp
                                               ____________________________________________
                                               Melanie K. Sharp (No. 2501)
                                               James L. Higgins (No. 5021)
                                               1000 North King Street
                                               Wilmington, DE 19801
                                               (302) 571-6600
                                               msharp@ycst.com
                                               jhiggins@ycst.com

  Dated: May 5, 2020                           Attorneys for Amgen Inc.
  IT IS HEREBY ORDERED this ___ day of _________, 2020 that counsel’s motion for the
  admission pro hac vice of Orion Armon is GRANTED.

                                                        ____________________________
                                                        United States District Judge
